MEMORANDUM **
Julian Barboza appeals from the 60-month sentence imposed following his guilty-plea conviction for illegal reentry after deportation, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Barboza contends that the district court improperly presumed that a sentence within the sentencing guidelines was reasonable. That contention is belied by the record. See United States v. Carty, 520 F.3d 984, 994 (9th Cir.2008) (en banc).
Barboza also contends that the sentence is substantively unreasonable because the district court did not adequately consider certain factors when it determined the sentence. The record shows that the district court reasonably concluded that the factors set forth in 18 U.S.C. § 3553(a) justified the sentence. See Gall v. United States, 552 U.S. 38, 128 S.Ct. 586, 597-98, 169 L.Ed.2d 445 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.